Civil Action No. 20 CV 5878 (CM)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


J.T., Individually and on behalf of D.T.; et al.,

                                                    Plaintiffs,

                          -against-

Bill de Blasio, in his official capacity as the Mayor of
New York City; et al.,

                                                Defendants.




REPLY MEMORANDUM OF LAW OF THE NYC
DEFENDANTS IN FURTHER SUPPORT OF THEIR
MOTION TO DISMISS THE COMPLAINT


                JAMES E. JOHNSON
      Corporation Counsel of the City of New York
          Attorney for the NYC Defendants
          100 Church Street
          New York, N.Y. 10007

           Of Counsel: Marilyn Richter, Senior Counsel,
           (mrichter@law.nyc.gov)
           Mark Toews, Senior Counsel
           (mtoews@law.nyc.gov)
           Janice Birnbaum, Senior Counsel
           (jbirnbau@law.nyc.gov)
           Tel: (212) 356-???????
           LM #: 2020-027097
                               PRELIMINARY STATEMENT

       Mayor Bill de Blasio, Chancellor Richard Carranza, in their official capacities, and the

New York City Department of Education (“DOE”) (collectively, the “NYC Defendants”) submit

this Reply Memorandum of Law in further support of their Motion to Dismiss the Complaint.

                                             POINT I

               PLAINTIFFS IGNORE THE CONTROLLING LEGAL
               AUTHORITY WHICH PROVIDES BROAD DISCRETION
               TO ELECTED OFFICIALS TO PROTECT THE PUBLIC
               HEALTH. SYSTEMWIDE CHANGES IN SCHOOL
               OPERATIONS IN RESPONSE TO THE COVID-19
               PANDEMIC DO NOT VIOLATE THE IDEA AND DO NOT
               GIVE RISE TO PENDENCY.

                                              (1)

       Plaintiffs’ papers in Further Support of their Order to Show Cause for a Temporary

Restraining Order and Preliminary Injunction and in Opposition to [the NYC Defendants’]

Motion to Dismiss (hereafter “Pl. Opp. Papers”), completely ignore the extensive case law cited

by the NYC Defendants, including Jacobson v. Massachusetts, 197 U. S. 11 (1905) and South

Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020), which provide broad

discretion to state and local officials to act for the common good and restrict activities that would

normally be constitutionally protected in response to a pubic health emergency, including such

fundamental rights as the freedom to attend religious services, Id. at 1613. and liberty from

incarceration. Jacobson, 197 U.S. at 26-27.. 1




1
  Attached hereto a New York State Supreme Court decision, filed on September 25, 2020,
dismissing a petition brought by DOE teachers who wanted to work remotely. Corwin v. City of
New York, Index No. 157166/2020 (N.Y. Sup. Ct., N.Y. Cnty. Sept. 25, 2020). Although the
decision relies on state law, the analysis is similar to that used by the federal courts, and the
decision has a useful discussion of the development of the DOE’s school reopening plan for Fall
2020.
                                                    1
       The gravamen of the complaint is that the provisions of the Individuals with Disabilities

Education Act, 20 U.S.C. § 1400, et seq. (“IDEA”) are immutable and must be strictly complied

with in all circumstances, including during a global pandemic that is the worst public health

crisis in a century. If this stated a claim, then the IDEA would be the most fundamental law,

elevated above the First Amendment and all other constitutional rights.           Not only is this

incorrect, public education is not even a federal fundamental right. Plyler v. Doe, 457 U.S. 202,

221 (1982) (“Public education is not a ‘right’ granted to individuals by the Constitution.”); San

Antonio Indep. School Dist. v. Rodriguez, 411 U.S. 1, 35 (1973).            The complaint further

essentially asserts that the alleged failure to strictly comply with the provisions of the IDEA

constitutes unlawful discrimination based solely on Plaintiff Students’ disabilities in violation of

Title II of the Americans with Disabilities Act, 42 U.S.C. 12010, et seq. (Complaint ¶ 188) and

denies Plaintiff Students access to appropriate educational services compared to those received

by non-disabled students in violation of Section 504 of the Rehabilitation Act of 1973, 29 U.S.C.

494, et seq. (Complaint ¶ 178). No claims are stated under these statutes; the NYC Defendants’

response to the pandemic provides that all New York City public school students have been

treated alike; they all began full remote learning as of March 23, 2020 and they all had the option

of blended learning or full remote learning beginning in Fall 2020.

       Public health measures that affect all students do not violate the rights of any, including

students with disabilities (“SWDs”). Plaintiffs also ignore Phillips v. City of New York. 775

F.3d 538, 542 (2d Cir. 2015). There, the Second Circuit upheld N.Y. Public Health Law § 2164,

which bans all students from attending any school in New York State if they have failed to

obtain the required vaccinations. Following Phillips, in V.D. v. New York, 403 F. Supp. 3d 76

(E.D.N.Y. 2019), the court held that N.Y. Public Health Law § 2164 was not preempted by the



                                                 2
IDEA and denied both a preliminary injunction and “stay-put” orders. The plaintiffs were

parents of SWDs, who previously had a statutory religious exemption from the vaccination

requirement, until the exemption was repealed. After discussing the considerable discretion

accorded the states in areas affecting public health and safety, the court denied the stay-put

orders, finding in part

         …that the stay-put provision, as written and applied, is designed to preserve the
        existing placement for an individual child—not to enjoin systemic action. See 20
        U.S.C. § 1415(j)… Indeed, courts have acknowledged that the stay-put provision
        “was not intended to cover system-wide changes in public schools that affect
        disabled and non-disabled children alike.’’ N.D., 600 F.3d at 1107-08; see also
        Tilton, 705 F.2d at 804 ("Congress did not compel, as the price for federal
        participation in education for the handicapped, a wholesale transfer of authority
        over the allocation of educational resources from the duly elected or appointed
        state and local boards to the parents of individual handicapped children."). If an
        individual parent could enjoin any system-wide action that incidentally impacted
        her child's educational services, she would be granted "veto power over a state's
        decisions regarding the management of its schools." N.D., 600 F.3d at 1117

Id. at 94.

        The Ninth Circuit’s decision in N.D. v. Hawaii, 600 F.3d 1104 (9th Cir. 2010), quoted in

V.D., concerned staff furloughs due to a fiscal crisis, which reduced the school week to four days

for seventeen weeks (a loss of 10% of instructional time). The requested preliminary injunction

and stay put orders were denied.

                                             (2)

        The claim that, as a matter of law, the change from full-time in-person learning to remote

or blended learning in response to the pandemic, violates the IDEA and constitutes a denial of a

free appropriate public education (“FAPE”), is contradicted by the relevant guidance provided by

federal and New York State agencies. The most recent guidance by the federal government was

issued on September 28, 2020, by the U.S. Department of Education’s Office of Special

Education Programs (“OSEP”) and the U.S. Department of Justice’s Office of Civil Rights


                                                   3
(“OCR”) in the form of Questions and Answers documents. The OSEP guidance concerns the

implementation of Part B of the IDEA (provisions of special education services to school-age

students)   “in    the    current    COVID-19         environment.”     It    is   published   at

https://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/qa-provision-of-services-idea-part-b-

09-28-2020.pdf. . The introduction states, in part:

       State educational agencies (SEAs) and local educational agencies (LEAs) are
       facing new and unexpected challenges in providing meaningful instruction to
       children, including children with disabilities, for the 2020-2021 school year.
       OSEP recognizes that the COVID-19 pandemic has impacted various parts of the
       nation in different ways. OSEP also recognizes that circumstances continue to
       rapidly change, and ultimately, the health and safety of children, families, and the
       school community is most important.

       Decisions about the 2020-2021 school year, including how and when educational
       and other services are provided, are being made by State and local officials, with
       continued academic growth and the safety of the local school community being of
       paramount significance. As public agencies and officials grapple with challenging
       decisions, administrators, educators, and parents may need to consider multiple
       options for delivering instruction, including special education and related services
       to children with disabilities. Those options could include remote/distance
       instruction, in-person attendance, or a combination of both remote/distance
       instruction and in-person attendance (hybrid model). [footnote omitted;
       emphasis added]. Id. at 1-2

               The Guidance further states:

       We understand circumstances are always subject to change and recognize that
       ultimately the health and safety of children, families, and the school community is
       most important. SEAs and their public agencies must make every effort to
       continue to provide children with disabilities with the special education and
       related services appropriate to their needs.

       As conditions continue to change throughout the country, some of the special
       education and related services included in a child’s IEP may need to be provided
       in a different manner; however, all children with disabilities must continue to
       receive FAPE…Id. at 2-3.




                                                 4
       OCR’s published “Questions and Answers for K-12 Public School to a Current COVID-

10 Environment.” It is published at https://www2.ed.gov/about/offices/list/ocr/docs/qa-covid-

20200928.pdf. Question and Answer 8 is particularly relevant.

       Question 8:
       If a school is experiencing operational challenges relating to COVID-19,
       including suspending in-person instruction and offering distance learning, must
       the school revise plans developed to meet the requirements of Section 504 to
       reflect the change to distance learning?

       Answer
       Placement decisions and educational settings in effect at the time that a school
       suspends in-person instruction in response to concerns over COVID-19 do not
       need to be changed or updated solely to reflect a temporary shift to distance
       learning. However, State and local decisions that require schools to limit or
       suspend in-person instruction do not relieve school districts of the obligation to
       provide a FAPE to students with a disability. And as explained in Question 5,
       failing to implement aids, services, or accommodations/modifications identified in
       an IEP or Section 504 plan could in some cases deny a student a FAPE, violating
       Section 504. School districts should therefore continue to make individualized
       determinations as to whether students’ IEPs or Section 504 plans need to be
       revised to ensure students with disabilities are provided a FAPE, including by
       identifying how the special education or related aids and services called for by a
       student’s IEP or Section 504 plan may be provided through a variety of
       instructional methods and settings. School staff and parents are encouraged to
       work together to find ways to meet the needs of students with disabilities,
       notwithstanding challenges due to COVID-19. Id. at 5-6.

       See also, Operating schools during COVID-19: CDC’s Considerations, Updated

September 1, 2020 (identifies a range of options including full in-person learning, alternating

schedules where students attend in-person on alternate days, hybrid schedules, a combination of

some     in-person    and     some      virtual       learning   and   full   virtual   learning)

https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/schools.html;          New

York State Education Department,         published July 2020, “Recovering, Rebuilding and

Renewing: The Sprit of New York’s Schools, Reopening Guidance” (“Everybody wants our

students back in school. But it would be reckless to return until it is safe to do so. That is why

this guidance document contemplates three possible reopening scenarios: in-person instruction,
                                                  5
remote         instruction,         and       a          combination      of       the        two.”)

http://www.nysed.gov/common/nysed/files/programs/reopening-schools/nys-p12-school-

reopening-guidance.pdf,; at p. 3.

                                          POINT II

                THE COURT LACKS SUBJECT MATTER JURISDICTION
                BECAUSE PLAINTIFFS FAILED TO EXHAUST THEIR
                ADMINISTRATIVE REMEDIES

         Brach v. Newsom, 20-cv-06422-SVW-AFM (C.D.CA. August 21, 2020) (a copy of this

unreported decision is attached hereto) is a very similar case that has an instructive discussion on

exhaustion of administrative remedies. At least five of the fourteen plaintiffs are SWDs. They

challenged California’s limitation on in-person learning for fall 2020 (schools cannot provide in-

person instruction unless certain COVID-19-related benchmarks are met in the county). Among

the claims are that California’s limits on in-person learning violates the IDEA, the ADA and

Section 504 of the Rehabilitation Act of 1973.

         In denying a temporary restraining order, the court indicated that while it had requested

further briefing on the exhaustion issue because the parties had not fully briefed it, the court had

determined that “Plaintiffs’ failure to exhaust is unlikely to be excused.” Id. at 11. The court

further found that Plaintiffs were unlikely to be entitled to an exception to the exhaustion

requirement even for policies or practices of general applicability that are contrary to law. The

court noted that while the State’s limitation on in-person learning is a policy of general

applicability, it is not facially invalid and there are individualized factual questions that must be

addressed “including detailed analysis of a child’s particular impairments and ability to interact

with technology” to determine whether these students “can receive a FAPE remotely.” Id. at .

13.



                                                     6
        In addition, the administrative process would permit full exploration of both the

educational issues and decision makers, who have expertise and responsibility for administering

special education in the relevant school sytem(s). Id. This analysis is certainly applicable here,

where the complaint (and the motion papers for a preliminary injunction) provide no factual

information whatsoever as to the individual Plaintiff Students’ experiences with remote learning

and for thirty-seven of the thirty-nine New York City Plaintiff Students’ state only that they are

New York City residents who have been classified as students with disabilities. Finally, the

court in Brach found that the failure to exhaust will apply to the ADA and Rehabilitation Act

claims as well, since the gravamen of those claims is that plaintiffs have been denied their right

to receive a FAPE. Id. at 14; See also, 20 U.S.C. 1415(l); Fry v. Napoleon Community School,

137 S Ct. 743 (2017).

       It should be stressed that parents have other non-litigation options available if they

believe their child’s IEP should be revised to address the student’s current needs; there are

¶described in the Declaration of Christina Foti, dated September 18, 2020, ¶ 22.

                                     POINT III

               PLAINTIFFS’ RICO STATEMENT DOES NOT STATE A
               CLAIM UPON WHICH RELIEF CAN BE GRANTED AND
               SHOULD BE DISMISSED

        The complaint does not mention a claim pursuant to the Racketeer Influenced and

Corrupt Organization Act. (“RICO”) 18 U.S.C.§§_1961-1968. Plaintiffs’ Rico Statement, which

is now incorporated into the complaint, was filed pursuant to the Court’s Civil Rico Case

Standing Order (and about three weeks late), does not comply with the Standing Order

requirements to provide very specific and detailed factual allegations and to reference the letter

and number of the item on the Standing Order to the allegations.



                                                7
       The Rico Statement does not state a claim upon which relief can be granted and should be

dismissed pursuant to Rule 12(b)(6). “[O]nly a complaint that states a plausible claim for relief

survives a motion to dismiss.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). A complaint must

contain more than “labels and conclusions” Id at 678 and must assert a connection between the

alleged wrongdoing and the injury allegedly suffered by the plaintiffs Even if the named

plaintiffs purport to represent a class they must allege and show that they personally have been

injured and cannot rely on injury to an unidentified member of the purported class. Lewis v.

Casey, 518 U.S 343, 357 (1996).

       The RICO Statement fails to meet the liberal Ashcroft pleading standard, let alone the

applicable heightened pleading standard of Rule 9(b), which provides in relevant part: In

alleging fraud or mistake, a party must state with particularity the circumstances constituting

fraud or mistake. The RICO Statement reiterates the conclusory allegations of the complaint and

then asserts that these violate various provisions of the RICO statute, essentially tracking the

statutory language. There is no listing of victims nor any statement about how any individual

victim was injured There are over 13,000 defendants, who are not listed, and it is alleged that

they all engaged in the same purportedly illegal conduct.       There are tens of thousands of

additional alleged wrongdoers: “Superintendents and other school administrators, school boards,

school employees and contract workers. State Education Directors and other state education and

other state administrators, responsible for the oversight and enforcement of federal and state

regulations and laws.” Rico Statement, p.22. All of this is wholly insufficient to satisfy the

pleading requirements. The date of the predicate acts are March 2020 to the present. Id. p. 34

And so on. It is wholly insufficient to meet the pleading standards.




                                                8
       However, what is offensive is that Plaintiffs’ use the RICO statute to take what is a legal

dispute between the parties, as to whether state and local officials may modify the manner of

providing education and services to S.W.D.s, during the pandemic, and turn this disagreement

into wholly conclusory allegations of wholesale misconduct and fraud by Defendants. Thus,

seeking reimbursement for services provided remotely is worthless services fraud because the

services are worthless )(Rico Statement, p. 29) and representing that related services which are

being provided remotely are provided in accordance with the IDEA and Medicaid is a fraudulent

representation. (Rico Statement, p. 27). It is submitted that this is an abuse of the RICO statute.

                                      CONCLUSION

       For the reasons set forth in this memorandum of law and NYC Defendants’ main

memorandum of law filed on March 18, 2020, the Court should dismiss the complaint.

Dated: October 2, 2020
       New York, NY

                                                     JAMES E. JOHNSON
                                                      Corporation Counsel of the City of New York
                                                     Attorney for NYC Defendants
                                                     100 Church Street, Room 2-113 New York,
                                                     NY 10007 Tel: (212) 356-0871
                                                      mrichter @law.nyc.gov



                                                     by: / s/ Marilyn Richter
                                                     _________________________________
                                                     Marilyn Richter
                                                     Mark G. Toews
                                                     Janice Birnbaum
                                                     Assistants Corporation Counsel




                                                 9
